Electronically Filed
                                                               Supreme Court
                                                               SCPW-XX-XXXXXXX
                                                               22-MAY-2019
                                                               10:49 AM



                              SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                      DAVID L. MOORE, Petitioner,

                                     vs.

             JANICE T. FUTA, DEPUTY PROSECUTING ATTORNEY
                 OF THE CITY AND COUNTY OF HONOLULU,
                             Respondent.


                           ORIGINAL PROCEEDING

          ORDER DENYING PETITION FOR EXTRAORDINARY WRIT
     (By: McKenna, Acting C.J., Pollack and Wilson, JJ., and
  Circuit Judge Eddins, in place of Recktenwald, C.J., recused,
 and Circuit Judge Nakasone, in place of Nakayama, J., recused)

           Upon consideration of David L. Moore’s petition for an

extraordinary writ, filed on May 7, 2019, we conclude, on the

merits of the petition,1 that petitioner Moore fails to

demonstrate that he has a clear and indisputable right to the

requested relief or that he lacks alternative means to seek

relief. Petitioner, therefore, is not entitled to the requested


     1
            This court reaches the merits of the petition because there is no
statute, court rule, or statutorily prescribed order prohibiting Moore from
filing the instant petition with this court.
extraordinary writ. See Kema v. Gaddis, 91 Hawaii 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action). Accordingly,

          IT IS HEREBY ORDERED that the petition is denied.

          DATED:   Honolulu, Hawaii, May 22, 2019.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson

                                  /s/ Todd W. Eddins

                                  /s/ Karen T. Nakasone




                                  2